DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 7/22/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Response to Amendment
Claim(s) 1-27 was/were originally pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Proscia on August 8th, 2022 and August 29th, 2022.

The application has been amended as follows:
	Claim 1:
A method for continuous acoustic signature recognition and classification, comprising: 
obtaining an audio input signal from a resonant microphone array positioned proximate to a target, the audio input signal having a plurality of channels, the target producing characterizing audio signals depending on a state or condition of the target, wherein the resonant microphone array provides prefiltering of the audio input signals; 
extracting a plurality of acoustic features from the audio input signal with a signal processor, wherein the acoustic features are characterized by a unique distribution of acoustic energy in a time domain waveform, in a spectral domain, or in variation in the spectral domain over time, wherein extracting acoustic features from the audio input signal comprises directly calculating a plurality of filter energies at a plurality of filter bank frequencies from the time domain waveform without discrete cosine transform or digital bandpass filtering steps; 
classifying the plurality of acoustic features into acoustic classifications; and 
continuously monitoring the state of the target from the acoustic classifications.

Claim 15: 
An acoustic monitoring system, comprising: 
a resonant microphone array configured to: 
obtain an audio input signal having a plurality of channels, and 
pre-filter the audio input signal through the resonant microphone array to form a pre-filtered audio input signal(s); and 
a signal processor configured to: 
divide the pre-filtered audio input signal into one or more frames, 
windowing each of the one or more frames of the pre-filtered audio input signal, 
transform the pre-filtered audio input signal into a feature vector that is outputted, 
determine whether the audio input signal matches with a specific sound or sounds through a classification algorithm, wherein the feature vector includes acoustic features that are characterized by a unique distribution of acoustic energy in a time domain waveform, in a spectral domain, or in variation in the spectral domain over time, wherein extracting acoustic features from the audio input signal comprises directly calculating a plurality of filter energies at a plurality of filter bank frequencies from the time domain waveform without discrete cosine transform or digital bandpass filtering steps, and 
continuously monitor the state of a target by wirelessly sending the audio input signal or a notification of detection out to a nearby mobile phone or wireless transceiver, . 
Claim 22:
The method of claim 1 wherein the step of monitoring the state of the target from the acoustic classifications includes a step of monitoring  respiration in a mammalian subject.

Claim 26:
(Cancelled)

Claim 27:
(Cancelled)

Allowable Subject Matter
Claim(s) 1-25 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for continuous acoustic signature recognition and classification comprising obtaining an audio input signal from a resonant microphone array positioned proximate to a target, the target producing audio signals, extracting acoustic features from the audio input signal with a signal processor, classifying the plurality of acoustic features into acoustic classification, and wherein the use of a resonant microphone array enables a direct calculation of filter energy from the time waveform for feature extraction without the use of a discrete cosine waveform or a digital bandpass filter step.
The closest prior art of record is Ikeda (US 2014/0276229) in view of Shkel etal (“A RESONANT PIEZOELECTRIC MICROPHONE ARRAY FOR DETECTION OF ACOUSTIC SIGNATURES IN NOISY ENVIRONMENTS”) (“Shkel”) as noted in Applicant IDS dated 3/27/2019 and further in view of Wang etal (US 2006/0198533) (“Wang”).
Ikeda teaches a method for acoustic classification comprising obtaining audio input from a stethoscope, extracting a plurality of acoustic features from the audio input, the audio features characterizing a unique distribution of acoustic energy, classifying the acoustic features into an acoustic classification, and monitoring the state of the target from the classification.
Shkel teaches using a resonant microphone array as it is particularly suited for pattern recognition.
Wang teaches body sounds may be monitored by stethoscopes or special-purpose body sound sensors and teaches monitoring a subject continuously.
Yet their combined efforts do not fairly teach or suggest a step of extracting acoustic features from the audio input signal with a signal processor comprises directly calculating filter energy from the time domain waveform without discrete cosine transform or digital bandpass filtering steps by utilizing the unique characteristics of a resonant microphone array.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791